        Case 21-12296-MBK           Doc 20 Filed 06/03/21            Entered 06/03/21 15:06:28           Desc
                                    Confirmation Hrg Resch.          Page 1 of 1
Form 132 − 13sum

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 21−12296−MBK
                                         Chapter: 13
                                         Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Barbara J Beckley
   701 Ellis Parkway
   Piscataway, NJ 08854
Social Security No.:
   xxx−xx−3370
Employer's Tax I.D. No.:


    NOTICE OF ADJOURNMENT OF 7/20/21 at 10:00am HEARING ON CONFIRMATION OF PLAN



Date:                 7/28/21
Time:                 10:00 AM
Location:              Courtroom 8, Clarkson S. Fisher, U.S. Courthouse, 402 E. State St., Trenton, NJ 08608−1507

            Please be advised that the hearing on confirmation of the debtor's plan, which was originally scheduled
for 7/20/21 at 10:00am, has been adjourned to Wednesday, 7/28/21.

             An objection to confirmation of the plan, including any motions referenced therein to avoid judicial liens
under 11 USC section 522(f) and/or to avoid liens and reclassify claims in whole or in part, shall be filed and served
seven days before confirmation. Filing a motion for relief from the automatic stay will not be considered an objection
to the confirmation.

          If, at the confirmation hearing, it is determined that the debtor's plan is not confirmable, the case
may be dismissed or converted.




Dated: June 3, 2021
JAN: bwj

                                                Jeanne Naughton
                                                Clerk, U. S. Bankruptcy Court
